Citation Nr: 0809969	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-38 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected left wrist carpal tunnel syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected right wrist carpal tunnel syndrome.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected healed rotator cuff tear right shoulder 
with residuals of subacromial bursitis.

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected arthritis thoracolumbar spine (claimed 
as degenerative disc disease lumbar spine with left side 
radiculopathy).


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1984 to March 
2004.

Regarding service-connected right and left wrist carpal 
tunnel syndrome, this matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in July 2005.  A statement of the 
case was issued in September 2005, and a substantive appeal 
was received in November 2005.  

Regarding service-connected healed rotator cuff tear right 
shoulder with residuals of subacromial bursitis and service-
connected arthritis thoracolumbar spine (claimed as 
degenerative disc disease lumbar spine with left side 
radiculophathy), this matter comes before the Board on appeal 
from a March 2004 rating decision by an RO of the VA.  The 
veteran's notice of disagreement was received in June 2004.  
A statement of the case was issued in September 2005, and a 
substantive appeal was received in November 2005.  


FINDINGS OF FACT

1.  The veteran's service-connected left wrist carpal tunnel 
syndrome is manifested by no more than mild incomplete 
paralysis.

2.  The veteran's service-connected right wrist carpal tunnel 
syndrome is manifested by no more than mild incomplete 
paralysis.

3.  The veteran's service-connected healed rotator cuff tear 
right shoulder with residuals of subacromial bursitis is not 
manifested by limitation of arm movement at shoulder level, 
midway between side and shoulder level, or to 25 degrees from 
the side.  

4.  The veteran's service-connected arthritis thoracolumbar 
spine (claimed as degenerative disc disease lumbar spine with 
left side radiculophathy) is manifested by complaints of pain 
with forward flexion of the thoracolumbar spine greater than 
60 degrees; and with a combined range of motion of the 
thoracolumbar spine greater than 120 degrees.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left wrist carpal tunnel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 8515 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right wrist carpal tunnel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.124a and Code 8515 (2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
healed rotator cuff tear right shoulder with residuals of 
subacromial bursitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a 
and Codes 5201, 5203-5019 (2007).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
arthritis thoracolumbar spine (claimed as degenerative disc 
disease lumbar spine with left side radiculophathy) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a and Code 5242 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the veteran's left and right carpal tunnel claims, 
the RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

Regarding all of the veteran's claims, the RO provided the 
appellant with notice in March 2006, subsequent to the 
initial adjudication.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  
  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a June 2006 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  
                                                         
Since the issues in this case (entitlement to assignment of a 
higher initial rating) are downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
July 2004 for the veteran's left and right carpal tunnel 
claims), another VCAA notice is not required.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the veteran was furnished 
proper VCAA notice with regard to the claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).   
               
At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  It should be noted that the present claim for a 
total rating based on individual unemployability can be 
viewed as a type of increased rating claim.  Therefore, it is 
arguable that the judicial holding in Vazquez-Flores is 
applicable.  

It is at once clear that there has been no compliance with 
Vazquez in the present case since that judicial decision was 
just rendered in January 2008.  However, after reviewing the 
claims file the Board finds no resulting prejudice to the 
veteran.  The March 2006 letter to the veteran advised him 
that in determining the rating, VA would look to the nature 
and symptoms of his disability, the severity and duration, 
and the impact on employment.  Moreover, the veteran was 
given a list of examples of the types of evidence which would 
be pertinent to his claim and advised to give such evidence 
to VA or tell VA about it.  Additionally, in that same 
letter, he was informed that to establish entitlement to an 
increased rating, the evidence must show that his service-
connected disabilities have worsened.  It appears clear to 
the Board that a reasonable person under the facts of this 
case could be expected to know and understand the types of 
evidence necessary to show a worsening or increase in the 
severity of the service-connected disabilities in the context 
of the impact on employability.  Also, various communications 
from the veteran show an understanding of the need to show 
the resulting impairment on employment and daily life.  The 
Board finds that the veteran has had actual knowledge of the 
elements outlined in Vazquez and that no useful purpose would 
be served by remanding the case to the RO to furnish notice 
as to elements of his claim which the veteran has already 
effectively been made aware of.

Duty to Assist

VA has obtained service medical records and private medical 
records.  Further, the veteran has been afforded VA 
examinations for his wrists (January 2005 and February 2006), 
shoulder (January 2004 and February 2006) and back (January 
2004 and February 2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left and right wrist carpal 
tunnel syndrome, healed rotator cuff tear right shoulder with 
residuals of subacromial bursitis and arthritis thoracolumbar 
spine (claimed as degenerative disc disease lumbar spine with 
left side radiculopathy) warrant higher disability ratings.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

I.  Carpal Tunnel

When the veteran was afforded a VA examination in January 
2005, the veteran complained that he still had some episodes 
of numbness and tingling of his hands.  He reported working 
as a security officer.

Upon physical examination, it was noted that motor 
examination revealed normal strength throughout.  It was 
noted that there as no atrophy or fasciculations.  And it was 
further noted +2 reflexes throughout.  The VA examiner 
diagnosed history of bilateral carpal tunnel syndrome with 
positive Tinel's sign over both wrists.  He noted that the 
examination was otherwise normal.  The VA examiner 
additionally noted that the veteran stopped working was a 
mechanic because of his persistent hand numbness.  At the 
time of the examination, the veteran worked as a security 
officer.

The veteran was later seen at the Naval Hospital Corpus 
Christi Family Practice Clinic in June 2005 on two occasions.  
On the first occasion, the veteran reported using splints for 
treatment of his carpal tunnel syndrome.  It was noted that 
his carpal tunnel syndrome was improving with decrease in 
numbness and tingling and increased grip.  His appearance was 
deemed normal.  The diagnosis was bilateral carpal tunnel 
syndrome that was responding to treatment.  In the second 
occasion, he was seen for a follow-up for bilateral wrist 
numbness and tingling.  He stated that using splints were 
helpful in that the sprain/strain of carpal tunnel syndrome 
were controlled.  Upon physical examination, it as noted that 
the veteran's appearance was normal.  The diagnosis was 
bilateral carpal tunnel syndrome.  

The veteran was afforded another VA examination in February 
2006.  The veteran stated he had tingling, numbness, and 
weakness of the fingers at the thumb and middle finger of 
both hands that occurred constantly, which he treated with 
braces.  The veteran further reported difficulty grasping 
objects and difficulty steering.  He also stated that he did 
not lose any time from work because of carpal tunnel 
syndrome.  

Upon physical examination, it was revealed that the veteran 
was right hand dominant.  Range of motion for right and left 
wrist joints were as follows: dorsiflexion 70 degrees; palmar 
flexion 80 degrees; radial deviation 20 degrees; and ulnar 
deviation 45 degrees.  The Board notes that normal range of 
motion is as follows: dorsiflexion 70 degrees; palmar flexion 
80 degrees; radial deviation 20 degrees; and ulnar deviation 
45 degrees.  The VA examiner noted that without resorting to 
mere speculation, pain, fatigue, weakness, lack of endurance 
and incoordination did not cause additional functional loss 
after repetitive use or during flare-ups.  The VA examiner 
diagnosed bilateral carpal tunnel syndrome.     

Left Wrist  

The veteran's service-connected left wrist carpal tunnel 
syndrome has been rated by the RO under the provisions of 
Diagnostic Code 8515 for paralysis of the median nerve.  
Under this regulatory provision, a 10 percent rating is 
warranted for mild incomplete paralysis of the minor hand.  A 
20 percent rating is warranted for moderate incomplete 
paralysis.  A 40 percent rating is warranted for severe 
incomplete paralysis.  And a maximum rating of 60 percent is 
warranted for complete paralysis with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy in the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less that the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.  

Based on the medical evidence of record, it appears that the 
veteran's service-connected left wrist carpal tunnel syndrome 
is manifested by no more than mild incomplete paralysis as 
reflected in a 10 percent rating.  Although the veteran had 
difficulty grasping objects and difficulty steering, he had 
full range of motion.  The Board notes that staged ratings 
are not for application since the veteran's left wrist carpel 
tunnel syndrome is adequately contemplated by the existing 10 
percent rating during the entire time period in question.
 
A 20 percent rating or 40 percent rating is not for 
application since the veteran's incomplete paralysis was not 
moderate or severe enough, respectively, given that there was 
full range of motion in his left wrist.  Consequently, a 
maximum rating of 60 percent is not warranted given that 
there is not complete paralysis of the veteran's left wrist.   

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
as reflected in the February 2006 VA examination, the 
examiner observed that joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As stated at a February 2006 VA 
examination, the veteran did not lose any time from work 
because of carpal tunnel syndrome.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

Right Wrist 

The veteran's service-connected right wrist carpal tunnel 
syndrome has been rated by the RO under the provisions of 
Diagnostic Code 8515.  Under this regulatory provision, a 10 
percent rating is warranted for mild incomplete paralysis of 
the dominant hand.  A 30 percent rating is warranted for 
moderate incomplete paralysis.  A 50 percent rating is 
warranted for severe incomplete paralysis.  And a maximum 
rating of 70 percent is warranted for complete paralysis with 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy in 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less that the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.  

Based on the medical evidence of record, it appears that the 
veteran's service-connected right wrist carpal tunnel 
syndrome is manifested by no more than mild incomplete 
paralysis as reflected in a 10 percent rating.  Although the 
veteran had difficulty grasping objects and difficulty 
steering, he had full range of motion.  The Board notes that 
staged ratings are not for application since the veteran's 
right wrist carpel tunnel syndrome is adequately contemplated 
by the existing 10 percent rating during the entire time 
period in question.

A 30 percent rating or 50 percent rating is not for 
application since the veteran's incomplete paralysis was not 
moderate or severe enough, respectively, given that there was 
full range of motion in his right wrist.  As a result, a 
maximum rating of 70 percent is not warranted given that 
there is not complete paralysis of the veteran's right wrist.   

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
as reflected in the February 2006 VA examination, the 
examiner observed that joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As stated at a February 2006 VA 
examination, the veteran did not lose any time from work 
because of carpal tunnel syndrome.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  Right Shoulder 

The veteran's service-connected healed rotator cuff tear 
right shoulder with residuals of subacromial bursitis has 
been rated by the RO under the provisions of Diagnostic Code 
5203-5019.  

Under 5019 for bursitis, bursitis will be rated on limitation 
of motion of affected parts, as degenerative arthritis under 
Diagnostic Code 5003.

Pursuant to Diagnostic Code 5003 for degenerative arthritis, 
ratings are based on the limitation of motion of the affected 
joint or joints.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003.

Here, although there is no Diagnostic Code specifically for 
limitation of motion of the right shoulder, Diagnostic Code 
5201 for limitation of motion of arm is appropriate.  A 20 
percent rating is warranted for limitation of motion at 
shoulder level for the dominant arm.  A 30 percent rating is 
warranted for limitation of motion midway between side and 
shoulder level.  And a maximum rating of 40 percent is 
warranted for limitation of motion to 25 percent from side.  

The Board notes that full range of motion for shoulder 
forward elevation (flexion) and shoulder abduction is from 0 
degrees to 180 degrees; and shoulder external rotation and 
shoulder internal rotation is from 0 degrees to 90 degrees.

When the veteran was afforded a VA examination in January 
2004, he complained of pain that occurred as often as 3 times 
a week with each lasting 4 hours.  He stated that the ability 
to perform daily functions during flare-ups was limited use 
of the arm.  He continued that the condition did not cause 
incapacitation.  The veteran revealed that his disability 
resulted in 2 months of time lost from work.

Upon physical examination, it was noted that the shoulder 
general appearance was abnormal on the right side with 
findings of tiny arthroscopy portal scars.  Range of motion 
revealed flexion and abduction to 180 degrees; external and 
internal rotation to 90 degrees.  It was further noted that 
range of motion for the right shoulder was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.    

A November 2005 medical record from a Family Practice Clinic 
shows that the veteran was seen for complaints of a clicking 
sensation in his right shoulder; a feeling that this joint 
was unstable; and weakness.  Upon physical examination in was 
noted that there was active abduction; active external 
rotation at 0 degrees of adduction; and active internal 
rotation at 90 degrees abduction.  It was further noted that 
pain was elicited on motion, active abduction, and on active 
internal rotation.  It was additionally noted that there were 
no swelling, erythema, warmth, deformity, and atrophy of the 
shoulder muscles.  It was observed that the shoulder was not 
tender on palpation.  Passive abduction, active adduction, 
passive adduction, active and passive forward flexion were 
described as normal.  Passive external rotation was at 0 
degrees of abduction was normal, and passive internal 
rotation at 90 degrees abduction was normal.  It was observed 
that pain was not elicited on active external rotation and 
active forward flexion.  The assessment was tendonitis 
rotator cuff.  
 
The veteran was afforded a VA examination in February 2006.  
The veteran complained of weakness difficulty lifting heavy 
objects, stiffness, and decreased range of motion.  He stated 
that lack of endurance exercises caused throbbing pain and 
weakness.  The veteran noticed that his shoulder joint got 
tired easily.  He reported localized pain that occurred 
constantly that could be elicited by physical activity.  He 
described the pain as squeezing, aching, and sharp in nature.  
On a scale of 1 to 10 (with 10 being the worst pain), the 
veteran rated his pain an 8.  Pain he said was relieved by 
rest and that at time of pain, he could function with 
medication.  He observed that throbbing pain to the shoulder 
joint worsened with physical activity.  The veteran stated 
that his right shoulder did not cause incapacitation and that 
his functional impairment was limited lifting.  The veteran 
also stated that he had not lost any time from work due to 
his right shoulder.  The VA examiner diagnosed subacromial 
bursitis.  

Upon physical examination it was noted that the veteran right 
shoulder joined showed signs of tenderness.  Range of motion 
were as follows: flexion was 157 degrees (with pain that 
occurred at 142 degrees); abduction was 154 degrees (with 
pain that occurred at 150 degrees); external rotation was 78 
degrees (with pain that occurred at 78 degrees); and internal 
rotation was 79 degrees (with pain that occurred at 77 
degrees).  The VA examiner continued that joint function of 
the right shoulder was additionally limited by pain after 
repetitive use; and that pain had the major functional 
impact.  However, joint function of the right shoulder was 
not additionally limited by the following after repetitive 
use: fatigue, weakness, lack of endurance and incoordination.  
It was noted that right shoulder x-ray findings were within 
normal limits.  The VA examiner diagnosed healed rotator cuff 
tear, status post repair with residual pain.      

Although a decrease in range of motion had been exhibited at 
the most recent examination, limitation of arm movement was 
not at shoulder level, midway between side and shoulder 
level, or to 25 degrees from the side to warrant higher 
ratings of 20, 30, and 40 percent, respectively.  Here, since 
limitation of motion of the right shoulder is noncompensable 
under Diagnostic Code 5201, a 10 percent rating is warranted 
for the veteran's service-connected healed rotator cuff tear 
right shoulder with residuals of subacromial bursitis 
pursuant to Diagnostic Code 5003.  Also, staged ratings are 
not for application since the veteran's right shoulder is 
adequately contemplated by the existing 10 percent rating 
during the entire time period in question.

Diagnostic Code 5200 (ankylosis of scapulohumeral 
articulation) is another potentially applicable diagnostic 
code.  However, without a diagnosis of ankylosis, Diagnostic 
Code 5200 is not for application.

Other potentially applicable diagnostic codes include 5203 
for impairment of clavicle or scapula (or impairment of 
function of contiguous joint).  Under Diagnostic Code 5203, 
10 percent rating is warranted for malunion of the clavicle 
or scapula.  A 10 percent rating or 20 percent rating is also 
warranted for nonunion of the clavicle or scapula without or 
with loose movement, respectively.  A 20 percent rating is 
also warranted for dislocation for the clavicle or scapula.  
However, there is no evidence of malunion, nonunion, or 
dislocation of the clavicle or scapula reflected in the 
medical evidence.  As noted previously, a February 2006 VA 
examination reveals that x-ray findings were within normal 
limits and that the VA examiner diagnosed healed rotator cuff 
tear.  (Emphasis added).  Thus, Diagnostic Code 5203 is also 
not for application.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  As 
reflected in the February 2006 VA examination, the examiner 
observed that joint function was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  The Board does acknowledge the February 2006 
VA examiner's notation that joint function was additionally 
limited by pain.  However, the Board finds that the currently 
assigned 10 percent disability rating adequately compensates 
him for any pain and functional loss.  As noted in the 
September 2005 RO decision, a 10 percent rating was assigned 
not only for functional impairment during flare-ups, but also 
for painful or limited motion.    
  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  At a January 2004 VA examination, the 
veteran stated that he lost a total of 2 months time off from 
work at the time.  However, by February 2006, the veteran 
reported to the examiner that he had not lost any time from 
work due to his right shoulder.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board notes that the veteran may always file a request of 
an increased rating if his service-connected rotator cuff 
tear right shoulder with residuals of subacromial bursitis 
increases in severity in the future.

III.  Thoracolumbar Spine 

The veteran's service-connected arthritis thoracolumbar spine 
(claimed as degenerative disc disease lumbar spine with left 
side radiculophathy) has been rated by the RO under the 
provisions of Diagnostic Code 5242.  

For purposes of this case, the Board notes that under 
Diagnostic Code 5242 it is noted to "see also Diagnostic 
Code 5003."  Pursuant to Diagnostic Code 5003 for 
degenerative arthritis, ratings are based on the limitation 
of motion of the affected joint or joints.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is warranted for x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.   And a maximum rating of 20 percent is 
warranted for x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71(a), 
Diagnostic Codes 5003.

Note (1):  The 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on x-
ray findings, above, will not be utilized  in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  

For Diagnostic Code 5242 limitation of motion is rated as 
follows with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of height.  

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine.  

And a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A June 2002 Magnetic Resonance Imaging (MRI) from Southwest 
Oklahoma MRI L.L.C. reflected the following impressions: (1) 
a medium-sized disc bulge with concomitant endplate spurring 
eccentric to the left as well as mild facet arthrosis results 
in moderate left and mild right foramina stenosis at L5-S1; 
and (2) early disc degeneration and minimal circumferential 
disc bulging at L1-2 with no significant central canal or 
foraminal stenosis.
  
When the veteran was afforded a VA examination in January 
2004, the veteran complained of pain of aching and sharp in 
nature that traveled to his legs.  On a scale of 1 to 10 
(with 10 being the worst pain), the veteran rated his pain a 
10.  The veteran noticed that the pain could be elicited by 
physical activity and sneezing, or could come on its own.  
Pain was relieved by rest and medication.  The veteran 
further observed that at the time of pain, he could function 
without medication and that the pain did not cause 
incapacitation.  Functional impairment, he said, was limited 
duration of activity.  The veteran estimated that the pain 
resulted in 1 week of time lost from work.

Upon physical examination of the throacolumbar spine, it was 
noted that there were no complaints of radiating pain on 
movement; no muscle spam; and no tenderness noted.  It was 
further noted that there as negative straight leg rising on 
the right and on the left.  Range of motion of the lumbar 
spine revealed flexion to 90 degrees; extension to 30 
degrees; right and left lateral flexion to 30 degrees; and 
right and left rotation to 45 degrees.  The examiner observed 
that range of motion was not limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  It was 
additionally observed that there was no ankylosis and no 
signs of intervertebral disc syndrome present.  Gross 
examination of the spine was deemed within normal limits.  

The veteran was afforded a VA examination in February 2006.  
He complained of stiffness of the lower back, pain, weakness 
with excessive activity, and tingling sensation in the left 
leg.  He reported that pain occurred once a day and each time 
the pain would last for 3 days.  He described the pain as 
crushing, aching, and sharp in nature.  On a scale of 1 to 10 
(with 10 being the worst pain), the veteran rated his pain a 
6.  He noticed that the pain could be elicited by physical 
activity and stated that his condition did not cause 
incapacitation.  Functional impairment was limited to 
lifting, and the veteran stated that he did not lose any time 
from work.

Upon physical examination, it was noted that the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  The VA examiner noted that muscle spasm was 
absent and that there was no tenderness noted on exam mild 
tenderness to lower thoracic spine.  There was negative 
straight leg raising on the right an left leg and there was 
no ankylosis of the spine.  Ranges of motion were as follows: 
flexion was to 90 degrees; extension was to 30 degrees; right 
lateral flexion and left lateral flexion were to 30 degrees; 
and right and left rotation were also to 30 degrees.  

The VA examiner noted that without resorting to mere 
speculation, pain, fatigue, weakness, lack of endurance and 
incoordination did to cause additional functional loss after 
repetitive use or during flare-ups.  It was further noted 
that there were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  The VA 
examiner diagnosed arthritis, thoracolumbar spine.     

Based on the pertinent medical evidence of record, under the 
general rating formula a higher rating in excess of 10 
percent is not warranted.  There is no medical evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis to warrant 
the next higher rating of 20 percent.  Also, the 30 percent 
rating is not for application since that pertains to the 
cervical spine.  A 40 percent rating is not warranted because 
there is no evidence of, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent and a 100 percent 
rating are not for application because there is no evidence 
of any ankylosis.  

Also, staged ratings are not for application since the 
veteran's service-connected arthritis thoracolumbar spine 
(claimed as degenerative disc disease lumbar side with left 
side radiculopathy) is adequately contemplated by the 
existing 10 percent rating during the entire time period in 
question.

Further, there is no evidence of record of any current 
neurologic abnormalities to warrant a separate rating under 
another diagnostic code pursuant to Note (1) of the general 
rating formula for disease and injuries of the spine.  

The Board acknowledged that the veteran has chronic back pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra. However, a higher compensation is 
not warranted under these provisions because as noted above, 
in both the January 2004 and February 2006 VA examinations, 
VA examiners noted that range of motion was not limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The acknowledges the veteran's statement 
made in a January 2004 VA examination that the pain in his 
back resulted in a total of 1 week of work missed due to his 
back pain.  The Board also acknowledges the veteran's 
statement made in a February 2006 VA examination that he did 
not lose any time off from work because of his back.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that the veteran may always file a request of 
an increased rating if his service-connected arthritis 
thoracolumbar spine (claimed as degenerative disc disease 
lumbar side with left side radiculopathy) increases in 
severity in the future.


ORDER

The appeal is denied as to all issues.





____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


